Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi (Reg. No. 74626) on 23 June, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A neural array configured to form a deep neural network, comprising:
	an array unit including i × j synaptic devices arranged in i rows and j columns;
	a first processing unit coupled to the array unit, the first processing unit comprising i processing units configured to input i row input signals to the i × j synaptic devices of the array unit and receive row output signals from the i × j synaptic devices of the array unit; and
	a second processing unit coupled to the array unit, and the second processing unit comprising j processing units configured to input j column input signals to the i × j synaptic devices of the array unit and receive column output signals from the i × j synaptic devices of the array unit,
	wherein the array unit is configured to select an array value among multiple selectable array values including a first array value and a second array value, the first array value is a i × j matrix of first array coefficient values corresponding to the i × j synaptic devices, respectively, and the second array value is a i × j matrix of second array coefficient values corresponding to the i × j synaptic devices, respectively, and
	after the second processing unit receives first output signals from the array unit which has selected the first array value, has received first input signals from the i processing units of the first processing unit and has generated the first output signals using the first array value and the first input signals, and the j processing units of the second processing unit input second input signals generated based on the first output signals to the array unit such that the array unit outputs second output signals to the first processing unit using the first array value and the second input signals,
		after the first processing unit receives the second output signals from the array unit which has received second input signals from the j processing units of the second processing unit and has generated the second output signals using the first array value and the second input signals: 
			the i processing units of the first processing unit generates third input signals based on the second output signals; and 
			the i processing units of the first processing unit input the third input signals to the array unit such that the array unit outputs third output signals to the second processing unit using the first array value and the third input signals; and
		after the second processing unit receives the third output signals from the array unit which has received third input signals from the i processing units of the first processing unit and has generated the third output signals using the first array value and the third input signals: 
			the j processing units of the second processing unit generates fourth input signals based on the third output signals; 
			the array unit updates the first array value based on difference between a first operation and a second operation, the first operation being an operationof a product between[[of]] the first input signals and the second input signals, and the second operation being an operationa product between the third input signals and the fourth input signals; and 
			the j processing units of the second processing unit input the fourth input signals to the array unit that has the updated first array value.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-6, 8, 16, 17 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the Amended independent claims, including at least:

From amended claim 1
	the array unit updates the first array value based on difference between a first operation and a second operation, the first operation being an operation of a product between the first input signals and the second input signals, and the second operation being an operation of a product between the third input signals and the fourth input signals;

The closest prior art of record Esser et al. (US Document ID US 20140032464 A1). Describes a neural network crossbar array which is bidirectional. The input signals are passed through the rows and resulting output signals are sent out through the columns. During array updates the update signal is sent back through the columns, then output through the rows or the array. However, the array unit does not update values based on a difference between an operation of first and second signals and an operation of the third and fourth input signals. These pairs of neurons to do not “determine a position” based on “difference between neuron positions in the first set and second set”. Further Sheri et al. (“Contrastive divergence for memristor-based restricted Boltzmann machine”), describes a Boltzman machine in memristor hardware which updates weights in an array according to the difference between an operation on a data sample and an operation on a model sample. However, the weight updates are not explicitly a result of the signal flow claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8, 16, 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122